Mr. Chief Justice Walker delivered the opinion of the Court: The instruction given for appellee, and to the giving of which appellants excepted, asserts that if any portion of the money was paid by appellee, within five years next preceding the filing of the claim in the Probate Court, then appellee had a right to recover. The limitation laws of the State require all suits on promises, not in writing, either express or implied, to be brought within five years, next after the cause of action has accrued, and not thereafter. (Scates’ Comp. 592.) The cause of action in this case is of the character of claims embraced in that provision. It was for money paid for the use of appellants’ intestate, and if it was paid more than five years before filing the claim in the Probate Court, the action is barred. The evidence tends to show that the money was paid, and the note was taken up, more than five years before the claim was filed. It is true, that there may have been a small portion which was not paid in money, but was transferred to appellee’s account with Allen, and the note was surrendered. It would seem that all of the money due on the note but seven dollars was paid in the fall of 1855, or earlier, if the evidence is to be credited, and the claim was not filed until February, 1861. The evidence shows, that the note was given up when the payment was made; and, if so, the debt was satisfied, and an action could then, if ever, have been maintained for the recovery. That was a payment of the note, and if it was given for Hitt’s debt, that debt was then paid to the holder of the note, and if an action ever accrued against Hitt it was at that time. 'This instruction is based upon the supposition, that although all of the note but seven dollars had been paid more than five years before the claim was filed for probate, and the seven dollars was paid afterwards and within the five years, that it removed the bar, as to the advance made more than that period before the filing of the claim. In case of mutual running accounts between parties, such is the law, but not .so with mere isolated transactions, where the law implies a liability for immediate payment. Such transactions never imply a credit given, but the law gives an action for immediate recovery. When all of the note but the seven dollars was paid, appellee’s remedy was then as complete as it ever became. He had then paid off and discharged the whole note, all in money but seven dollars, and that was passed to the holder’s account against appellee, and the action then accrued, if at all, for the amount of the note. But if it were otherwise, the non-payment of the remaining seven dollars did not prevent a recovery of what had been advanced. And if more than five years had intervened before the claim was filed, we would have no hesitation in saying, that it was barred by the statute of limitations. It does not appear that any exception was taken to overruling the motion for a new trial, and we cannot, therefore, examine the evidence to see whether it supports the finding of the jury. Boyle v. Levings, 28 Ill. 314. The judgment of the court below is reversed and cause remanded. Judgment reversed.